Citation Nr: 0718985	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-34 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

In December 2005, the Board remanded the issue of entitlement 
to service connection for a skin disorder for development 
action.  


FINDINGS OF FACT

1.  The appellant does not have a skin disease which is 
etiologically related to an incident in or manifestation 
during his active military service, including his presumed 
exposure in Vietnam to herbicides.

2.  The veteran did not manifest a malignant tumor of the 
skin within one year of separation from service, 

3.  The veteran does not have any skin disease which is 
recognized for disability compensation purposes to be 
associated with the presumed exposure of a Vietnam veteran to 
herbicides.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a letter dated in June 2002 
from the RO and by letters dated in December 2005 and June 
2006 from the VA Appeals Management Center in Washington, DC.  
The appellant was essentially asked by VA to submit any 
pertinent evidence in his possession, and he was specifically 
informed by VA of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the claim on 
appeal has been obtained.  The record before the Board 
contains the appellant's service medical records, post-
service VA and private medical records of the appellant, and 
the report of a VA skin examination, which includes the 
medical nexus opinion of the examining VA physician.  Neither 
the appellant nor his representative has identified any 
additional existing pertinent evidence which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

As the Board is denying the claim, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error). 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

When a malignant tumor [to include a malignant skin tumor] is 
manifested to a compensable degree within one year of 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6).  

Chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda are among the disorders listed at 
38 C.F.R. § 3.309(e) as presumptively caused by herbicide 
exposure.  No other skin diseases/disorders are so listed.  
Chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the appellant was exposed to a herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The appellant's service medical records show that, in June 
1967, he was seen at a dispensary for a rash on the skin of 
his waist and legs for which a service department physician 
prescribed the topical skin ointment Desitin.  His service 
medical records are otherwise negative for complaints by him 
or medical findings related to his skin.  In a report of 
medical history in October 1968 for separation from service, 
the appellant stated that he had no skin disease at that 
time.  At a medical examination in October 1968 for the 
purpose of separation from service, the appellant's skin was 
evaluated as normal and no abnormality or disease of the skin 
was diagnosed.

There is no evidence of record of a diagnosis of a malignant 
tumor of the skin within one year of the appellant's 
separation from active service in October 1968.  The 
appellant and his representative do not assert that a 
malignant tumor of the skin was manifested in his case to any 
degree within one year of his separation from service.

The appellant's post-service medical treatment records show 
that in 1999-2000, more than two decades after his separation 
from active military service, he underwent surgical excisions 
at a private medical facility of lesions on his left arm, 
left wrist, and right ear which were found on pathological 
examination to be squamous cell carcinoma.  His post-service 
medical treatment records also show that years after service 
separation he was treated for various skin disorders not 
involving malignancy, including actinic keratosis and contact 
dermatitis.

The appellant contends that his cancerous skin lesions 
diagnosed many years after service and his other post-service 
skin disorders are attributable to events or incidents in 
service.  

In support of his service connection claim on appeal, the 
appellant submitted a statement by one of his private 
treating physicians who indicated that "[the appellant] has 
a medical history of numerous squamous cell carcinomas 
removed and due to his previous exposure to hazardous 
chemicals this could be a contributing factor to the 
formation of these lesions."

It is noted that the private physician did not indicate that 
he reviewed the appellant's service medical records or 
provide any medical rationale for his stated medical nexus 
opinion.        

Pursuant to a remand order of the Board in December 2005, the 
appellant was afforded a VA skin examination in October 2006.  
In the report of the examination, the VA examiner stated that 
the appellant's claims file had been reviewed and a clinical 
examination conducted.  The pertinent diagnoses included 
post-operative scars, residuals of excision of skin cancer, 
dermatitis, and actinic keratosis.  The VA examiner noted 
that in service the appellant was treated for skin rash which 
is not listed in 38 C.F.R. § 3.309(e) as a skin disease 
recognized as associated with presumed exposure to herbicides 
in Vietnam.  The VA examiner also noted that the appellant is 
not currently suffering from any skin disease listed in 
38 C.F.R. § 3.309(e) as one recognized as associated with 
presumed exposure to herbicides in Vietnam.  Based on 
information from the appellant's medical history and the 
clinical examination, the VA examiner stated a medical 
opinion that it is less likely than not that any current skin 
disease of the appellant was caused by or is a result of his 
active military service.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).  The competent medical evidence of 
record in this case on the medical question of whether the 
veteran currently has a skin disease that is etiologically 
related to service consists of the opinions of the 
appellant's private treating physician and of the VA 
examiner.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The medical opinion of the VA examiner is entitled to greater 
probative weight than that of the private treating physician 
because the VA examiner was familiar with the appellant's 
medical history shown in his service medical records and the 
private doctor was not, in view of the fact that there is no 
indication in the record he reviewed the service medical 
records, and because the VA examiner provided a rationale for 
the medical opinion expressed whereas the private doctor did 
not.

The appellant's stated belief that his currently diagnosed 
skin disorders and the skin cancers which he had surgically 
removed in 1999-2000 were etiologically related to service 
lacks probative value because, as a layman without medical 
training or expertise, the appellant is not qualified to 
provide a medical opinion on a question of medical diagnosis 
or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The preponderance of the competent and credible evidence of 
record is against an allowance of direct service connection 
for a skin disease/disorder, and entitlement to that benefit 
is not established.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The appellant is not entitled to presumptive service 
connection for a skin disorder as a chronic disease because 
there is no competent or credible evidence of record that in 
the year following his separation from service in October 
1968 he had a malignant tumor of the skin.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The appellant is not entitled to presumptive service 
connection for a skin disorder as a result of presumed 
exposure to herbicides in Vietnam because he does not have 
and has not ever been diagnosed with any skin disease 
recognized for VA disability compensation purposes as 
associated with exposure to herbicides.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).      

As the preponderance of the evidence is against the claim for 
service connection on any basis, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005). 


ORDER

Entitlement to service connection for a skin disorder, to 
include claimed as a result of exposure to herbicides, is 
denied.



____________________________________________
M. E. Larkin
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


